Citation Nr: 0421692	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  97-29 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability 
rating for a post-operative right inguinal hernia.

2.  Entitlement to higher overall evaluation of residuals of 
a right inguinal hernia, currently assigned a 10 percent 
rating for the hernia and a separate 10 percent rating for a 
scar and neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Hartford, Connecticut Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied a rating in excess of 10 percent for 
a right inguinal hernia.

While the veteran's appeal of that rating decision has been 
pending, the RO has taken a number of actions that affected 
the evaluation of service-connected disability residual to 
the hernia.  In a May 1998 rating decision, the RO increased 
the rating for the hernia to 30 percent, effective from June 
30, 1997.  In a January 2000 rating decision, the RO assigned 
a separate 10 percent rating, effective from September 20, 
1999, for a scar and neuralgia related to the hernia.  The RO 
proposed to reduce the rating for the hernia itself from 30 
percent to 10 percent.  The RO also granted a temporary 100 
percent rating for the hernia for approximately two months in 
1998, following hernia surgery.  In an April 2002 rating 
decision, the RO reduced the rating for the hernia to 10 
percent, effective from July 1, 2002.

The RO has both increased and decreased the evaluation for 
hernia residuals over the period since the veteran appealed 
the 1997 denial of an increased rating.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal..."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran's appeal has continued.  The issues on appeal are now 
the propriety of the decreased rating, and an ongoing appeal 
for a higher overall evaluation for the residuals of the 
service-connected hernia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA has duties to assist a claimant in obtaining evidence 
necessary to substantiate a claim, and to notify a claimant 
regarding the evidence needed and who will be responsible for 
obtaining needed evidence.  These duties are outlined in the 
Veteran's Claims Assistance Act (VCAA), and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2003).  VA is not required to provide assistance 
to a claimant, however, if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, that was not previously provided to VA, and 
is necessary to substantiate the claim.  As part of that 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).  VA has elaborated on the 
duty to notify by undertaking to inform claimants to submit 
relevant evidence in their possession. 38 C.F.R. § 3.159(b).  
The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has not provided the veteran with VCAA notice regarding 
the evaluation of his service-connected hernia residuals.  

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should provide the 
veteran and his representative with the 
notices required under the VCAA and its 
implementing regulations.  The notices 
should indicate the evidence or type of 
evidence that is needed to show that 
higher ratings are warranted for 
residuals of an inguinal hernia, 
including any current herniation, 
scarring, and neuralgia.  The notices 
should also indicate the evidence or type 
of evidence that is needed to show that 
the 30 percent rating for the hernia 
should not be reduced.

The notices should tell the veteran to 
provide any evidence in his possession 
that pertains to the rating issues.

The notices should inform the veteran 
that VA will not take steps to obtain 
additional evidence to support the hernia 
rating claims, and that he is responsible 
for obtaining any additional evidence.

2.  After allowing the veteran the 
opportunity to submit additional 
evidence, the AMC or RO should 
readjudicate the issues of the propriety 
of a reduction in the rating for a 
hernia, and the claim for higher ratings 
for all residuals of the hernia.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


